PER CURIAM.
Richard R. Kanagie appeals his judgment and sentence for two counts of improper exhibition of a weapon and one *1105count of resisting arrest without violence. As the State properly concedes, double jeopardy precludes two convictions for a single act of improper exhibition. See Vance v. State, 472 So.2d 734 (Fla.1985); Solomon v. State, 442 So.2d 1030 (Fla. 1st DCA 1983). As such, we remand with directions that the trial court vacate one of these convictions. As no other issue merits relief or discussion, we affirm in all other respects.
AFFIRMED IN PART, REVERSED IN PART AND REMANDED WITH DIRECTIONS
LAWSON, C.J., EVANDER and BERGER, JJ., concur.